DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10, 21, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wouden (US 4449656).
Wouden discloses a crossbar assembly configured for mounting equipment to a vehicle, the crossbar assembly comprising: a first end mount arranged at a first end of the crossbar assembly and configured to mount to a first mounting location of a plurality of mounting locations (4 left side Fig. 1; col. 2, ll. 57-60); a second end mount arranged at a second end of the crossbar assembly and configured to mount to a second mounting location of the plurality of mounting locations (4 right side Fig. 1; col. 2, ll. 57-60), wherein the first mounting location and the second mounting location are a first pair of mounting locations having a first span distance; and a crossbar extending between the first end mount and the second end mount along an axis (2), wherein: the crossbar assembly is configured to achieve extension lengths; a first section of the crossbar (18 left side Fig. 1) is rigidly coupled to the first end mount and is configured to translate along the axis relative to the second end mount; and a second section of the crossbar is rigidly coupled to the second end mount (18 right side Fig. 1).
Wouden further discloses at least one internal bar configured to provide structure rigidity to the crossbar assembly (20), and wherein one of the first section or the second section is configured to translate relative to the at least one internal bar (col. 3, ll. 17-44); at least one slide mechanism configured to allow the first section and the second section to translate relative to the at least one internal bar (col. 3, ll. 17-44); the first section and the second section are configured to move towards and away from each other to change a distance between the first end mount and the second end mount (col. 3, ll. 17-44); an internal structure (22, 24, 26, 28, 30, 32), the internal structure further comprising a locking mechanism configured to constrain motion of the first section or the second section relative to the internal structure (col. 3, ll. 53-col. 4, ll. 34); an internal structure comprising one or more detent positions providing discreet extension lengths (); and the first end mount and the first section are integrated as a single component, and wherein the second end mount and the second section are integrated as a single component (all integrated on each end; “integral” defined as “of or relating to a unit”, therefore multiple components fastened together meets the scope of “integrated”).  
Wouden further discloses the first end mount comprises a latching mechanism for mounting to the vehicle (8, 10, 12); the first end mount comprises a rounded portion configured to mount to the first mounting location (bend at end of 8); and 4he first end mount and the first mounting location form a plug-port interface, and wherein the second end mount and the second mounting location form another plug-port interface (via end of mount portion 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 12, 15-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouden (US 4449656) as applied to claim 2 above, and further in view of Sage et al. (US 4101061, hereinafter ‘Sage’).
Wouden discloses all limitations of the claim(s) as detailed above except does not expressly disclose the bushing as claimed.
However, Sage teaches a similar device wherein the expansion system comprises a crankshaft system including at least one bushing (28) capable of constraining movement of the at least one middle bar off of the axis while allowing the at least one middle bar to slide freely along the axis, rather than the simple tension spring taught by Oliveira.  
Because Wouden and Sage both teach tensioning/clamping mechanisms for adjustable roof top load bars, it would have been obvious to one of ordinary skill in the art to substitute the crankshaft and associated parts including a bushing as taught by Sage for the spring taught by Wouden to achieve the predictable result of securely fixing the adjustable length roof top load bar at the desired length.
Regarding claims 11+, Wouden as modified above results in a device comprising a first section coupled to the first end mount (18 left side Fig. 1), a second section coupled to the second end mount (18 right side Fig. 1), wherein the second section is slidably connected to the first section along an axis (via 20); the second section comprises at least one internal bar configured to slide along the bushing relative to the first section, and wherein the second section comprises at least one internal bar configured to slide through the first section (20); the at least one internal bar comprises a plurality of first detent features (32s); and the first section comprises a detent feature configured to engage with each of the plurality of first detent features (30) such that the first section is fixed relative to the at least one internal bar when the detent feature is engaged with one of the plurality of detent features; the crossbar assembly is configured to mount to a first pair of mounting locations of the plurality of mounting locations having a first span distance; the crossbar assembly is configured to mount to a second pair of mounting locations of the plurality of mounting locations having a second span distance; and the second span distance is greater than the first span distance (functional recitation); a locking mechanism configured to constrain movement of the first section relative to the second section (22).

Response to Arguments
7.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 9, 2022